DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 appears to be a dependent claim with no indication of which claim it is dependent upon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-10, 12, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinz et al. (US 2007/0080179 – hereinafter Brinz) in view of Virgil D. Lund (US 2005/0232731 – hereinafter Lund).
Re Claims 1 and 17:
Brinz discloses a cartridge (see Fig. 1) comprising a chamber (5) for containing (product); a screw pump (at 9) configured to receive (product) from the chamber (5) and, upon rotation of the screw pump (at 9), transport the (product) from the chamber (5) to be dispensed from the device via the screw pump (at 9); and a rotating member (9) extending through the cartridge (see Fig. 1) and configured to rotate the screw pump (at 9) so as to dispense (product) therefrom (see Figs. 1-2), but fails to teach a device for dispensing a drug or medicament in pellet form, and comprising, a plurality of pellets.

Lund teaches a drug or medicament in pellet form, and comprising, a plurality of pellets (see paragraph [0074]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Brinz with that of Lund in order to provide a particular dispensed product that is recognized as an art equivalent within the art for a preferred dispensing purpose.

Further Re Claim 3:
Brinz discloses wherein the cartridge (see Fig. 1) extends from a first end (near 6) to a second, dispensing end (near 2), and the screw pump (at 9) is located at the second, dispensing end (near 2) of the cartridge (see Figs. 1 and 2).

Further Re Claim 4:
Brinz discloses wherein the screw pump (at 9) is gravity fed, such that (product) held within the chamber (5) is moved towards the second, dispensing end (near 2) at least partially by gravity, when the device is in a dispensing orientation (see Figs. 1-2).  

Further Re Claim 6:
Brinz discloses wherein the screw pump (at 9) comprises part of the rotating member (9), and the screw pump (at 9) comprises a screw thread (4) formed around the rotating member (9), and the screw thread (4) extends at least partially into the chamber (5) for receiving (product) therefrom in use, and 90Docket No.: 1018-0095 wherein the screw thread (4) cooperates with an inner cylindrical surface (near 4) of the cartridge (see Fig. 1) to form the screw pump (see Figs. 1 and 2), such that, as the rotating member (9) rotates in use, the screw thread (4) rotates within the inner cylindrical surface (near 4), causing (product) contained within the chamber (5) to enter the screw thread (4), and travel down the screw thread (4) for dispensing from the screw pump (at 9) (see Figs. 1 and 2).  

Further Re Claim 7:
Brinz discloses wherein, as the rotating member (9) and screw pump (at 9) are rotated in use, (product) travel along the screw thread (4) of the screw pump (at 9) from the portion of the screw thread (4) extending into the chamber (5) to the opposite end of the screw thread (4) for dispensing from the screw pump (at 9) (see Figs. 1-2).  


Brinz discloses wherein the cartridge (see Fig. 1) is cylindrical at least in part, and the cylindrical portion of the cartridge (see Fig. 1) comprises the inner cylindrical surface of the screw pump (at 9) as well as at least part of the chamber (5) for holding (product) (see lower portion of device) (see Figs. 1-2).  

Further Re Claim 9:
Brinz discloses wherein the cartridge (See Fig. 1) comprises an exit tube (near 1, 2, and 4) that extends from the chamber (5) (see Fig. 1), and the exit tube (near 1, 2, and 4) comprises the inner cylindrical surface of the screw pump (at 9) (see Figs. 1-2).  

Further Re Claim 10:
Brinz discloses wherein the screw thread (4) extends throughout the entire length of the exit tube (near 1, 2, and 4) and also partially into the chamber (5) by a distance (see Figs. 1-2).  

Further Re Claim 12:Brinz discloses wherein a majority of the length of the rotating member (9) is absent of the screw thread (4) that forms the screw pump (at 9) (see Figs. 1-2).  

Further Re Claim 16:
Brinz discloses a device (2) connected to an outlet of the screw pump (at 9) and configured to prevent (product)  from being dispensed from the screw pump (at 9) when 

Re Claims 19 and 20:
Brinz discloses providing a device configured to dispense (product), the device including a cartridge, a screw pump (at 9), and a rotating member (9), wherein the cartridge comprises a chamber (5) for containing a (product), and the screw pump (at 9) is configured to receive (product)  from the chamber (5) and, upon rotation of the screw pump (at 9), transport the (product) from the chamber (5) to be dispensed from the device via the screw pump (at 9), and the rotating member (9) extends through the cartridge and is configured to rotate the screw pump (at 9) so as to dispense (product) therefrom; and rotating the screw pump (9) by a predetermined amount of rotation to cause a predetermined amount of (product) to be dispensed from the device (see Figs. 1-2), but fails to teach a method for dispensing a drug or medicament in pellet form.

Lund teaches dispensing a drug or medicament in pellet form (see paragraph [0074]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Brinz with that of Lund in order to provide a particular dispensed product that is recognized as an art equivalent within the art for a preferred dispensing purpose.


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinz in view of Lund and further in view of Abu-Baker et al. (US 2009/0285887 – hereinafter Abu-Baker).
Re Claim 2:
Brinz in view of Lund discloses the device of claim 1, but fails to specifically teach wherein a largest dimension of the pellets is between about 150 um and 1200 um.  

Abu-Baker further in view teaches wherein a largest dimension of pellets is between about 150 um and 1200 um (see paragraph [0071]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Brinz in view of Lund with that of Abu-Baker to provide a particular tablet design choice as known within the art for a change in shape or size is a design consideration within the art. 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinz in view of Lund and further in view of Nottingham et al. (US 5,542,570 – hereinafter Nottingham)
Re Claim 5:
Brinz in view of Lund discloses the device of claim 1, but fails to specifically teach wherein the device is a hand-held device.

. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinz in view of Lund.
Re Claim 11:
Brinz in view of Lund discloses the device of claim 10, but fails to specifically teach 
wherein the distance is between about 1-2 times a diameter of the rotating member within the exit tube.

However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Brinz further .

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinz in view of Lund and further in view of Zou et al. (US 2011/0106064 – hereinafter Zou).
Re Claims 13-15:
Brinz in view of Lund discloses the device of claim 10, but fails to teach 
a device configured to force pellets contained within the chamber towards the screw pump.  

Zou further in view teaches a device (116, 316, 416) configured to force (product) contained within a chamber towards a screw pump (see Figs. 1-5).  Re Claim 15: Zou further in view teaches wherein a portion of a rotating member within the chamber comprises a screw thread (514), and the device (516) is configured as a plunger that travels along the screw thread of the rotating member , such that, as the rotating member rotates in use, the plunger moves towards the (towards the opening) so as to force (product)  contained within the chamber towards the (opening) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Brinz in view of Lund with that of Zou to assure proper pressure or product towards an auger for efficient dispensing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651